DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, lines 7 and 9, the limitation of “second value” is introduced, however, the “first value” is introduced in claims 3 and 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Aoki et al. (US 2014/0303820 A1).
With respect to claim 1, Aoki et al. discloses a hybrid vehicle drive system comprising an engine 22, motor/generator MG1, MG2, output unit 37, power transmission mechanism 30, for selecting driving modes and transmitting to said output unit, and a controller 70, able to select driving modes based on determined fuel consumption rates compared to predetermined fuel consumption rates, as shown in figures 1 and 6 and 13, and recited in para. 45.


    PNG
    media_image1.png
    683
    491
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    466
    media_image2.png
    Greyscale


With respect to claim 2, Aoki et al. discloses vehicle traveling speed as controlling factor in selecting a first driving mode, regardless of fuel consumption rate, as recited in para. 37.
With respect to claims 3-5, Aoki et al. discloses selecting between first, second, and third drive modes of the engine and motors based on a charge-discharge demand value of a battery 50, as shown in figure 4, and recited in para. 35-37 and 48-51.
With respect to claim 9, said controller controls said power transmission between drive modes based on first and second fuel consumption rates compared to each other continuously for a time period, as shown in figures 4 and 6.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618